FILED
                             NOT FOR PUBLICATION                            MAR 08 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-10318

               Plaintiff - Appellee,             D.C. No. 4:07-cr-01300-JMR-JJM

   v.
                                                 MEMORANDUM *
 ARTURO VILLA-HERNANDEZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                     John M. Roll, Chief District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Arturo Villa-Hernandez appeals from his 46-month sentence for illegal

reentry after deportation, in violation of 8 U.S.C. § 1326(a). Pursuant to Anders v.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DRS/Research
California, 386 U.S. 738 (1967), Villa-Hernandez’s counsel has filed a brief

stating there are no grounds for relief, along with a motion to withdraw as counsel

of record. We have provided the appellant the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

         The record discloses that the appellant pleaded guilty without a plea

agreement. Accordingly, we remand to the district court for the limited purpose of

correcting the judgment to delete the reference to a plea agreement and appeal

waiver. The district court’s judgment is affirmed in all other respects. Counsel’s

motion to withdraw is granted.

         AFFIRMED; REMANDED to correct judgment.




DRS/Research                                2                                    08-10318